UNITED STATES COURT OF APPEALS
                                     FOR THE FIFTH CIRCUIT
                                  __________________________
                                          No. 00-40216
                                        Summary Calendar
                                  __________________________


                                             BRENDA SCRUGGS,

                                                                                  Plaintiff-Appellant,

                                                        vs.


                                  MARSHALL HOUSING AUTHORITY,

                                                                                    Defendant-Appellee.

_________________________________________________________________

                 Appeal from the United States District Court
             for the Eastern District of Texas, Marshall Division
                          Civil Docket No. 2:98-CV-256

                                             August 23, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

                  Appellant           Brenda        Scruggs         (“Scruggs”)            challenges            the

district court’s grant of summary judgment to defendant-appellee

Marshall Housing Authority (“MHA”) and its dismissal of the case.

Scruggs alleges that MHA engaged in gender discrimination contrary

to 42 U.S.C. § 3604(b).                      Having carefully reviewed the briefs and

record, this court finds no error.                               The district court’s judgment

is affirmed.




         *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                  This court reviews the granting of summary judgment de

novo and applies the same criteria as the district court.                                                           See

Baker v. Putnal, 75 F.3d 190, 197 (5th Cir. 1996). Summary judgment

is    appropriate             when,        viewing         the      evidence          in     the     light        most

favorable to the non-moving party, the record shows that there is

no genuine issue of material fact and the moving party is entitled

to judgment as a matter of law.                             See Celotex Corp. v. Catrett, 477
U.S. 317, 322-23, 106 S. Ct. 2548, 2552-53 (1986); see also Fed. R.

Civ. P. 56(c)

                  Section          3604      of     the      FHA2      states        that       “it      shall       be

unlawful ... [t]o refuse to sell or rent ... or otherwise make

unavailable or deny, a dwelling to any person because of race,

religion, sex, familial status, or national origin.”                                                 42 U.S.C. §

3604(a).          To establish a violation under the FHA, a plaintiff must

demonstrate either intentional discrimination or discriminatory

impact.         See Betsey v. Turtle Creek Assocs., 736 F.2d 983, 986 (4th

Cir. 1984); Arthur v. City of Toledo, 782 F.2d 565, 574 (6th Cir.

1986).          The burden shifting framework of McDonnell Douglas v.

Green, 411 U.S. 792, 93 S. Ct. 1817 (1972) and Texas Dept. of

Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089 (1981)

applies in housing discrimination cases3 under the FHA.                                                Thus, once


         2
             The FHA was amended in 1974 to include proscription of discrimination based on gender.

         3
             Courts have held that a FHA plaintiff does not need to prove that race was the sole motivation for the
defendant’s actions; rather, the plaintiff need only prove that race was one effective reason for the defendant’s actions.
See Burris v. Wilkins, 544 F.2d 891 (5th Cir. 1977); Green v. Century 21, 740 F.2d 460, 464 (6th Cir. 1984). By

                                                            2
a plaintiff establishes a prima facie case of discrimination, the

burden of production shifts to the defendant.                                      After the defendant

satisfies its burden, the burden shifts back to the plaintiff.

                 In her pro se complaint, Scruggs, a female landlord who

formerly owned Section 8 low income housing regulated by the

Department of Housing and Urban Development (“HUD”), alleges,

inter alia, that MHA improperly continued federal funding to male

Section 8 landlords Allen Bird (“Bird”) and Phillip Ford (“Ford”)

despite various HQS violations.                              Scruggs claims that MHA required

her to correct her HQS violations, while allowing preferential

treatment of her male counterparts.4                                Appellant also asserts that

Seven Keys Apartments (“SKA”) is owned by Bird and Ford.                                              However,

MHA produced summary judgment evidence proving that a separate

corporation, Real Property Services (“RPS”), owns and manages SKA,

and SKA’s two most recent on-site managers were female.                                                        MHA

discovered HQS violations by both Scruggs, an individual, and SKA,

a genderless corporation.                          Illegal discrimination cannot exist

between a woman and a corporation.                               Moreover, that MHA found all

three Section 8 landlords, Scruggs, SKA and Ford to have violated




analogy, Scruggs must prove that gender served as one effective reason for MHA’s actions.
        4
                 MHA grants Section 8 landlords thirty (30) days to correct deficiencies or else lose their Section 8
federal funding. Scruggs complied, and her property subsequently passed a July, 1996 inspection.
             In addition to Scruggs’s property, Williams also inspected and failed Section 8 properties owned by Bird
and Ford. Scruggs claims that neither male landlord was required to redress his respective HQS violations for over
one year and both have yet to complete the required changes. In addition, Scruggs claims that Ford’s property still
maintains its Section 8 status and funding.

                                                         3
MHA’s        housing          standards,            precludes            a     finding           of      gender

discrimination.

                 MHA produced summary judgment evidence that SKA’s and

Ford’s Section 8 housing properties have always timely corrected

their HQS deficiencies.                     Scruggs offered a document claiming that

SKA continues to violate HUD standards, yet this submission merely

reports violations discovered upon inspection; it does not rebut

MHA’s valid evidence that the HQS violations were redressed. Based

on these facts, the district court properly found no genuine issues

of material fact regarding Scruggs’s gender discrimination claim.5

                 Scruggs next alleges that MHA retaliated against her for

filing a complaint with HUD.                            To state a claim for retaliation

under the FHA, the plaintiff must show: 1) she was engaging in a

“protected activity;” 2) the subsequent actions of the defendant

were causally linked with her exercise of that protected activity;

and 3) she suffered some resulting damage.                                     San Pedro Hotel Co.,

Inc. v. City of Los Angeles, 159 F.3d 470, 477 (9th Cir. 1998); 42

U.S.C.§ 3617.                Subjective beliefs are insufficient to show an

intentional discriminatory animus. See Goldberg v. B. Green & Co.,

Inc., 836 F.2d 845 (4th Cir. 1988);                               see also Thornton v. Neiman

Marcus, 850 F. Supp. 538, 544 (N.D.Tex. 1994) (evidence which




        5
              Scruggs makes several evidentiary claims (e.g., that false testimony was allowed, that male landlords
never corrected their HQS violations, and that the district court entered final judgment without considering a sworn
affidavit.) but she has offered no factual support for any of them.

                                                         4
consists of subjective beliefs is not competent summary judgment

evidence in a Title VII retaliation case).

                   Scruggs        alleges        that        MHA   retaliated           against        her     by

initially denying, then later granting a damages claim and two rent

increase requests.                     MHA’s evidence showed that it denied the

damages claim because Scruggs failed to provide proof of purchase,6

yet then paid her damages claim only 15 days later when Scruggs

supplied this information.                        Inasmuch as Scruggs did not show that

the person processing her claim knew of her HUD complaint, she

failed to establish any causal link between the short delay of her

damages payment and the filing of her HUD complaint.

                   Scruggs’s retaliation complaints concerning her rent

increase requests also lack merit.                                 Scruggs’s first request was

granted three years before she filed her HUD complaint.7                                                       In

addition, plaintiff filed her second request in March, 1996, but

she filed her HUD complaint in September, 1996. Clearly, no causal

links were established for these delays.                                     MHA also demonstrated

that it continued to allow Scruggs to charge her tenants its

approved rate, even though HUD had assigned her a lower rent

increase. Scruggs’s mere subjective belief that MHA has retaliated

against her is insufficient to withstand summary judgment.

                   For these reasons, the judgment of the district court is


        6
              Proof of purchase is required by MHA’s Damage/Vacancy Loss Claim Procedures and Policy for claims
processing.
        7
              Scruggs requested the reclassification of her property from a two bedroom to a three bedroom house.

                                                         5
AFFIRMED.




            6